DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/28/2021 has been entered.  Claims 9 and 10 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 06-07, with respect to claim 1 has been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.  Applicant’s amendment to the Claims have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 7/28/2021.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…wherein the insert is composed of a plurality of thin plates stacked in a direction along which the groove forming rib portion extends and comprises at least one notched plate of thickness t1 including at least one notch that extends through a full thickness of the notched plate in the direction along which the groove forming rib portion extends for forming a flexible fence of the closing device, the flexible fence having approximately the thickness t1, and at least one support plate of thickness t2 without notch.”
	The closest prior art of record, Roty (US 2015/0004269 A1), discloses a molding element for a mold (1 in Figures 1, 3, 7, 8) used for manufacturing a tire tread having a plurality of two lateral faces) and a rib top face (upper face 9) connecting two rib side faces for forming a groove bottom.  The groove forming rib portion provides at least one space opening to at least one of the rib side faces and/or to the rib top face (as shown in Figures 1, 7, 8) and an insert (51) being received in the space for forming a portion of the groove and a closing device in the groove.  Furthermore, the insert is composed of a plurality of thin plates (elements 49, 45, 53) stacked in a direction along which the groove forming rib portion extends (Figures 7-8) and comprises at least one notched plate (49) of thickness t1 including at least one notch for forming a flexible fence of the closing device (paragraph 0038).  Also, as shown in Figures 7-8, at least one support plate (45) of thickness t2 without a notch is provided in the insert (as shown in Figures 7-8, element 45 lacks a notch).  
However, Roty neither teaches nor suggests the at least one notch extends through a full thickness of the notched plated along the direction the groove forming rib portion extends, forming a flexible fence of the closing device having the thickness t1.  In fact, the notched plate as disclosed by Roty (49) is a uniquely shaped notch (59) and does not extend through the full thickness of the notched plate (as shown in Figures 1, 3, 7, 8).  The unique shape of the notch is in intended to accept an intermediate element (55) of an adjacent plate (63 in Figure 7) for molding the upper part of the closure device (paragraph 0064).  While it could be conceivable to extend the notch or recess through the entirety of the notched plate, the broadest at least one notch extending through the full thickness of the notched plate so that the flexible fence formed therefrom has the same thickness as the notched plate) allow the insert to be made at a lower cost as compared to conventional methods while maintain dimensional accuracy of the tread (paragraph 0088 of the instant Specification).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        11/18/2021

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715